Citation Nr: 1210186	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  05-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating for in excess of 40 percent lumbosacral back pain with spondylosis and osteoarthritis. 

2.  Entitlement to a rating in excess of 10 percent for Grave's disease with iatrogenic hypoparathyroidism, hypothyroidism and hypokalemia. 

3.  Entitlement to a rating in excess of 10 percent for non-specific gastritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from March 1982 to June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2004 rating decision. 

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In February 2008, the Board remanded the Veteran's claim to obtain Social Security Administration (SSA) records and VA treatment records, and to adjudicate claims for service connection for intervertebral disc syndrome (IVDS) and total disability rating based on individual unemployability (TDIU).  The requested records were obtained, but there was no record that the requested adjudications had been completed when the claim was returned to the Board, and the Board was forced to remand the Veteran's claim again in May 2010 to complete the requested adjudications.  The Board also directed that several VA examinations be provided.  Unfortunately, having reviewed the examination reports, the Board concludes that the examination of the Veteran's Grave's disease did not fully address the Board's questions, and thus that claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has severe limitation of motion in his lower back.

2.  The Veteran is service connected only for the symptoms of his back disability that are caused by spondylolysthis and osteoarthritis; he is not service connected for intervertebral disc syndrome, which is not related to service.

3.  There is no evidence of ankylosis in the Veteran's lumbosacral spine.

4.  Any neurologic impairment in the Veteran's lumbosacral spine is associated with his non-service connected intervertebral disc syndrome and not with the service connected portion of his back disability.

5.  The evidence of record does not show that at any time during the course of the Veteran's appeal his service connected non-specific gastritis has caused eroded areas, ulcerated areas, or severe hemorrhages.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 40 percent rating for lumbosacral back pain with spondylosis and osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5293, 5295 (1997) (in effect prior to September 23, 2002), DC 5293 (2003) (effective September 23, 2002), DC 5243 (2011) (effective September 26, 2003).

2.  Criteria for a rating in excess of 10 percent for non-specific gastritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7307 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Back

The Veteran is currently rated at 40 percent for his service connected lumbosacral back pain with spondylosis and osteoarthritis.  It is noted that the Veteran also has a herniated disc in his back which may be symptomatic.  However, the RO concluded in a November 2010 rating decision that the Veteran's intervertebral disc syndrome (IVDS) was not related to his time in service or to his service connected lumbosacral back disability.  The Veteran did not appeal this rating.  As such, it became final and because the Veteran's IVDS is not considered to be a service connected disability, a rating based on IVDS will not be assigned and the regulations governing IVDS will not be discussed.

In this regard, the Board has considered the issue of whether the Veteran's nonservice connected and service connected back disabilities can be reasonably disassociated.  In this case, based on this medical record, the Board finds that the two disabilities can be dissociated.  The medical evidence is highly detailed. 

Under the regulations in effect at the time the Veteran's claim was received in July 1998, aside from ratings based on IVDS, a rating in excess of 40 percent was only available when there was ankylosis of the spine or where there was a fractured vertebra.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

During the pendency of the Veteran's appeal, a revised rating schedule for disabilities of the spine became effective on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Amendments to regulations cannot be construed to have retroactive effect unless their language requires such a result.  See Kuzma v. Principi, 341 F.3d 1327, 1328 (2003) (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, there is no such language in the amendments to the regulations at issue in this case.  Consequently, the Board has considered whether an increased evaluation may be warranted under either the old or new version of the schedule for rating disabilities of the spine; but recognizes that application of the newer regulations can be no earlier than the effective date of the change.

Under the new general rating criteria for disabilities of the spine, a 10 percent evaluation is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned when forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

As noted, under either version of the regulations, a rating in excess of 40 percent may be awarded when ankylosis is present in the lumbar spine.  However, having reviewed the complete record (including multiple VA examination reports and numerous VA outpatient treatment records), the Board finds that no evidence of either favorable or unfavorable ankylosis has been presented at any time during the course of the Veteran's appeal.  

For example, at a VA examination in May 1999, it was specifically found that no fixed abnormality was present; and at a VA examination in September 2005, it was specifically stated that there was no ankylosis of the thoracolumbar spine.  Moreover, there has been no allegation to the contrary voiced by the Veteran.  As such, a rating in excess of 40 percent is not warranted on the basis of ankylosis.  

There has also been neither evidentiary showing, nor allegation of, a lumbar fracture of any kind.  As such, a higher rating cannot be assigned based on a fractured vertebra.

A rating in excess of 40 percent based strictly on limitation of motion is not available under the regulations in effect at the time the Veteran filed his claim, so no discussion will be provided as to whether the Veteran's service connected disability was manifested by slight, moderate, or severe limitation of motion.  

Under the revised regulations a 40 percent is also the highest schedular rating available based on orthopedic impairment (such as limitation of motion).  However, the revised regulations also direct that orthopedic and neurologic ratings be evaluated separately and then combined.  As such, it would be theoretically possible for an orthopedic rating and a separate neurologic rating to combine to result in a rating in excess of 40 percent.

Here, the Veteran currently receives a 40 percent rating for the orthopedic manifestations of his service connected lower back disability.  This rating continues to be fully supported by the evidence of record, as, for example, the Veteran was only able to demonstrate forward flexion to 20 degrees, with pain beginning at 10 degrees at his most recent VA back examination.  As such, it is clear based on this record that the Veteran's back is entitled to a 40 percent rating under the revised regulations.

However, as briefly noted above, the Veteran was specifically denied service connection for intervertebral disc syndrome in a November 2010 rating decision.  Thus, while the Veteran is service connected for a back disability (namely for his spondylolysis and osteoarthritis of the lumbar spine), he is not service connected for intervertebral disc syndrome (or its manifestations) to which neurologic impairment would (or could) naturally be associated. 

In any event, it is unclear whether the Veteran actually has a neurologic disability as a result of spinal impairment, as EMG/NCV testing has not confirmed the presence of radiculopathy, but the Veteran has on several occasions been assessed with lumbar radiculitis.  However, to the extent the Veteran does have radiculitis, the Board concludes that he has not been service connected for any disc disease that might cause such neurologic impairment, only for spondylolysis and osteoarthritis of the lumbar spine.

As such, a schedular rating in excess of 40 percent is not warranted based on the Veteran's service connected back disability.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected lower back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and limitation of motion, both of which are contemplated in the rating assigned.  As such, the schedular rating that is assigned is fully adequate and no further discussion is necessary.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

Gastritis

The Veteran's gastritis is currently rated at 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 7307.  Under this Diagnostic Code, a 10 percent rating is assigned when gastritis is chronic with small nodular lesions and symptoms.  A 30 percent rating is assigned when gastritis is chronic with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent rating is assigned when gastritis is chronic with severe hemorrhages, or large ulcerated or eroded areas.

Numerous treatment records and examination reports have been reviewed, but there has not been any indication during the course of the Veteran's appeal in either the medical or lay evidence that service connected gastritis has caused eroded areas, ulcerated areas, or severe hemorrhages.

At a VA examination in 1999, the Veteran reported getting heartburn for which he took Tagamet.

In 2001, the Veteran reported experiencing occasional heartburn and some substernal chest pain.  His weight had been stable, and his appetite had been good to fair.  The Veteran denied any dysphagia, and his abdomen was found to be nontender.  The medical professional opined that the gastritis was well-controlled.

In November 2002, the Veteran was seen at Castle Medical Center where he denied having ever been diagnosed with an ulcer.  On examination, his abdomen was again found to be soft and nontender.  He was noted only to have had a history of gastritis.

The Veteran underwent a VA examination in September 2005 at which it was noted that his gastritis had been stable since its onset.  Both a gastroscopy and a colonoscopy were negative.  No history of stomach trauma was noted, and the examiner found no episodes of abdominal colic, nausea or vomiting, or abdominal distention.  The Veteran was noted to have some upper abdomen pain/discomfort, and he reported epigastric pain after eating and at night; but there was no significant weight loss or gain noted, and no signs of any anemia were seen.  Specifically, the examiner stated that the Veteran did have symptoms of GE reflux that were related to gastric or duodenal disease, but the symptoms were listed only as upper abdominal pain/discomfort.  There was no indication of eroded or ulcerated areas, or severe hemorrhages.

In February 2008, the Veteran's gastrointestinal system was observed to be in good condition.  In February and May 2009, the Veteran's gastrointestinal system was found to be normal, providing evidence against this claim.

In July 2010, the Veteran complained of vomiting, diarrhea, and epigastric pain.  He was treated and released.  

These are just a sampling of the findings in the Veteran's medical records which suggest that the Veteran's service connected gastritis is well-controlled.  More importantly, the evidence of record is void of any indication of eroded or ulcerated areas, or of severe hemorrhages.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the closest the Veteran comes to describing his symptoms of gastritis is his assertion in his claim that he wanted a 20 percent rating.  However, this statement does not indicate the presence at any time during the course of his appeal of eroded areas, ulcerated areas, or severe hemorrhages. 

As such, the criteria for a schedular rating in excess of 10 percent for gastritis is denied.

The Board has also considered whether referral for extraschedular consideration is warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected gastritis that would render the schedular criteria inadequate.  The Veteran's symptoms have generally been well-controlled by medication, which is what is contemplated by the rating schedule.  Moreover, the rating schedule provides higher ratings, should the Veteran's gastritis ever become more symptomatic.  Furthermore, even if it were found that the schedular rating criteria did not adequately contemplate the Veteran's abdominal discomfort, the fact remains that there is no indication that the gastritis symptomatology meets any of the "governing norms" of an extraschedular rating.  The Veteran has not been frequently hospitalized on account of his gastritis, and it has not been shown to cause marked interference with employability.  Accordingly, an extraschedular rating is not warranted. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2002, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Additionally, a letter in February 2008 informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, as have VA treatment records and Social Security Administration (SSA) records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

A rating in excess of 40 percent for a lumbar spine disability with spondylosis and osteoarthritis is denied. 

A rating in excess of 10 percent for non-specific gastritis is denied.


REMAND

The Board remanded the Veteran's claim in may 2010 in part to obtain a VA examination regarding his endocrine disorder (Grave's disease with iatrogenic hypoparathyroidism, hypothyroidism and hypokalemia) that is currently rated at 10.  In remanding this claim, the Board noted that a February 2009 ophthalmology consultation had observed trace cataracts, and the examiner was asked to comment on the relevance, if any, of this comment, as it was potentially relevant to a higher rating.  

Unfortunately, while a VA examination was provided in July 2010, the examination report did not contain any mention of this cataract.  The report also generally failed to address the Board's questions as to whether the Veteran's Grave's disease with iatrogenic hypoparathyroidism, hypothyroidism and hypokalemia, caused neuromuscular excitability, paresthesias (of arms, legs or circumoral area), cataract, evidence of increased intracranial pressure, fatigability, constipation, mental sluggishness/disturbance (dementia, slowing of thought, depression), weight gain, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute) and/or sleepiness.

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, another remand is unfortunately necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected Grave's disease with iatrogenic hypoparathyroidism, hypothyroidism and hypokalemia.  All indicated tests and studies should be conducted.  A complete rationale should be provided for any opinion expressed.
 
The examiner is requested to determine which of the following descriptions best describes the Veteran's Grave's disease with iatrogenic hypoparathyroidism, hypothyroidism and hypokalemia (and the symptoms it causes):

a)  requiring continuous medication for control;

b)  marked neuromuscular excitability, or paresthesias (of arms, legs or circumoral area), plus either cataracts or evidence of increased intracranial pressure (the examiner should specifically address the relevance, if any, of the finding of trace cataracts at a February 2009 ophthalmology consultation);

c)  fatigability, constipation, and mental sluggishness;

d)  muscular weakness, mental disturbance, and weight gain; or

e)  cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

If any opinion cannot be provided without resort to speculation, the medical examiner must provide the reasoning for that determination and clearly identify the precise facts which could not be determined.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


